DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Application on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 07/17/2022. Claims 1-8, 10-12 and 14-17 are pending in the application. Claims 1, 12, and 14-15 have been amended. Claims 9 and 13 are recently cancelled.
Response to Arguments
Applicant’s arguments, see pages 5 -7, filed on 07/17/2022, with respect to the rejection of the amended claims 1 and 12 have been fully considered and are not persuasive. Therefore, the rejections remain. 
Applicant’s argument that Agarashi does not disclose the newly recited feature of the side walls configured to deform along the central axis and exert a restoring force when deformed and biases the poppet to a default, resting position” or “ the bellows configured to provide a restoring force that biases the means for opening and closing to a resting position”. The Examiner respectfully disagrees for the following reasoning:
Agarashi discloses (refer to Fig. 3 below) the side walls or bellows (W) configured to deformed along the central axis and exert a restoring force (upward, due to the pressure of the fluid in the chamber (82)) that biases the poppet or means for opening and closing (83) to a default , resting position (when the actuator force of the actuator (8) is removed).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means” have been interpreted under 35 U.S.C. 112, sixth paragraph, coupled with functional language “for sealing the control valve cavity from the actuator”, and “for opening and closing the flow path through the control valve cavity” without reciting sufficient structure to achieve the function.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 12 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means for sealing the control valve cavity from the actuator” is corresponding to the “flange top surface of the diaphragm”; and “means for opening and closing the flow path through the control valve cavity” is corresponding to the “poppet with a recess configured to receive the push rod”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, and 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (US 2010/0193056).
With regards to claim 1:	Igarashi discloses (refer to Fig. 1 and 2 below and [0109]-[0126]) a mass flow controller (1), comprising:
 	a flow path (3B) including a control valve cavity (82) comprising a control valve cavity inlet port (I) and a control valve cavity outlet port (O);
 	a mass flow meter (11) configured to measure a mass flow rate of a gas flowing through the flow path;
 	a controller (9, not shown) configured to provide an actuator control signal responsive to a mass-flow-rate signal from the mass flow meter;
 	an actuator (8) configured to move in response to the actuator control signal; and
 	a diaphragm assembly (D) configured so at least a portion of the diaphragm assembly moveably extends and retracts within the control valve cavity (82), the diaphragm assembly comprising:
 	an aperture (A);
 	side walls (W) extending from the aperture and disposed about a central axis, the side walls including multiple convolutions configured to deform (when being pressed downward by the actuator (8)) along the central axis and exert a restoring force when deformed (upward force by the fluid pressure acting on the poppet and side walls assembly);
 	a poppet (81) including an interior surface facing the aperture and an exterior sealing surface facing the control valve cavity inlet port (I) wherein the restoring force biases the poppet to a default, resting position (when the actuating force of the actuator (8) being removed); and
 	a push rod (P) extending from the interior surface of the poppet, along the central axis, through the aperture (A) to enable the push rod (P) to couple to the actuator, wherein the push rod moves, responsive to motion of the actuator, along the central axis to enable the exterior sealing surface of the poppet to open and close the flow path through the control valve cavity (82).
With regards to claim 2:	Igarashi discloses (refer to Fig. 3 below) the mass flow controller of claim 1, wherein the poppet (83) is formed as an integrated piece with the side walls (W).
With regards to claim 4:	Igarashi discloses (refer to Fig. 3 below) the mass flow controller of claim 1, wherein the interior surface of the poppet (P) includes a recess configured to receive the push rod (P).

    PNG
    media_image1.png
    1149
    788
    media_image1.png
    Greyscale

Fig. 1
[AltContent: textbox (I)][AltContent: textbox (O)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (P)][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    1112
    851
    media_image2.png
    Greyscale

Fig. 2
[AltContent: textbox (FT)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P)][AltContent: textbox (W)][AltContent: arrow]
    PNG
    media_image3.png
    405
    354
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 6:	Igarashi discloses (refer to Fig. 3 above) the mass flow controller of claim 1, wherein the diaphragm assembly includes a flanged top surface (FT), wherein the flanged top surface is configured to seal the control valve cavity (82).
With regards to claim 7:	Igarashi discloses (refer to Fig. 3 above) the mass flow controller of claim 6, wherein the flanged top surface (FT) is integrated with the side walls (W).
With regards to claim 10:	Igarashi discloses the mass flow controller of claim 1, comprising means (differential pressure force of fluid in the bellows and of fluid in the valve cavity (82))for positioning the exterior sealing surface of the poppet (81) so the flow path through the control valve cavity is normally open (in the configuration wherein the pressure force of the fluid in the valve cavity (82) is smaller than the pressure force of the fluid in the bellows).
With regards to claim 11:	Igarashi discloses the mass flow controller of claim 1, comprising means (differential pressure force of fluid in the bellows and of fluid in the valve cavity (82)) for positioning the exterior sealing surface of the poppet (81) so the flow path through the control valve cavity is normally closed (in the configuration wherein the pressure force of the fluid in the valve cavity (82) is larger than the pressure force of the fluid in the bellows).
With regards to claim 12:	Igarashi discloses (refer to Fig. 1-3 above and [0109]-[0126]) a mass flow controller (1) comprising:
 	a flow path (3B) including a control valve cavity (82) comprising a control valve cavity inlet port (I) and a control valve cavity outlet port (O);
 	a mass flow meter (11) configured to measure a mass flow rate of a gas flowing through the flow path;
 	a controller (9, not shown) configured to provide an actuator control signal responsive to a mass-flow-rate signal from the mass flow meter (11);
 	an actuator (8) configured to move in response to the actuator control signal; and
 	a diaphragm assembly comprising:
 	 	means (FT) for sealing the control valve cavity apart from the actuator;
 		means (81) for opening and closing the flow path through the control valve cavity;
 		bellows (W) coupled between the means for sealing and the means for opening, the bellows configured to provide a restoring force that biases the means (81) for opening and closing to a resting position; and
 		a push rod (P) coupling the diaphragm assembly to the actuator so the diaphragm assembly moves in response to the actuator.
With regards to claim 14:	Igarashi discloses the mass flow controller of claim 12 wherein the resting position is an open position (in the configuration wherein the pressure force of the fluid in the valve cavity (82) is larger than the pressure force of the fluid in the bellows).
With regards to claim 15:	Igarashi discloses the mass flow controller of claim 12 wherein the resting position is a closed position (in the configuration wherein the pressure force of the fluid in the valve cavity (82) is smaller than the pressure force of the fluid in the bellows).
With regards to claim 16:	Igarashi discloses the mass flow controller of claim 12, wherein the means (81) for opening and closing include a poppet  (81) with a recess configured to receive the push rod (P).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 1 and 6 above, and further in view of Nicolaisen (US 5,165,652).
With regards to claim 3:	Igarashi discloses the mass flow controller of claim 1.
	Igarashi does not disclose the poppet is a machined piece that is coupled to the side walls.
	Nicolaisen discloses (refer to Fig. 4 below) an electrically controlled valve having a diaphragm assembly comprising:
	an aperture (19);
 	side walls (26) extending from the aperture and disposed about a central axis, the side walls including multiple convolutions;
 	a poppet (31) including an interior surface facing the aperture and an exterior sealing surface (16) facing the control valve cavity inlet port (33); and
 	a push rod (14) extending from the interior surface of the poppet, along the central axis, through the aperture (19) to enable the push rod (14) to couple to the actuator (10), wherein the push rod moves, responsive to motion of the actuator, along the central axis to enable the exterior sealing surface of the poppet to open and close the flow path through the control valve cavity (23); wherein the poppet (31) is a machined piece that is coupled to the side walls (26).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mass flow control of Agarashi to have the diaphragm assembly design as disclosed by Nicolaisen wherein the poppet is a machined piece that is coupled to the side walls as an alternative design for the poppet to provide the assembly with the option wherein the poppet material is different from the walls for the particular application, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

    PNG
    media_image4.png
    1095
    963
    media_image4.png
    Greyscale

Fig. 4

With regards to claim 7:	Igarashi discloses the mass flow controller of claim 6 wherein the diaphragm assembly includes a flanged top surface (FT), wherein the flanged top surface is configured to seal the control valve cavity (82).
	Igarashi does not disclose the flanged top surface is a machined piece that is coupled to the side walls proximate to the aperture.
 	Nicolaisen further discloses (refer to Fig. 4 above) the diaphragm assembly includes a flange top surface (17) wherein the flanged top surface is configured to seal the control valve cavity (23), and the flanged top surface (17) is a machined piece that is coupled to the side walls (26) proximate to the aperture (19).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mass flow control of Agarashi to have the diaphragm assembly design as disclosed by Nicolaisen wherein the flange top surface is a machined piece that is coupled to the side walls as an alternative design for the poppet to provide the assembly with the option wherein the flange top surface material is different from the walls for the particular application, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
With regards to claim 11:
	Nicolaisen further discloses (refer to Fig. 4 above) the diaphragm assembly comprising means (27) for positioning the exterior sealing surface of the poppet so the flow path through the control valve cavity is normally closed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mass flow control of Agarashi to have the diaphragm assembly design as disclosed by Nicolaisen wherein the assembly comprising means (27) for positioning the exterior sealing surface of the poppet so the flow path through the control valve cavity is normally closed to provide the valve is in normal closed position when there is no power signal applied.
 	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 1 and 12 above, and further in view of John et al. (US 2017/0370497).
With regards to claims 5 and 17:	Igarashi discloses the mass flow controller of claim 1 (see rejected claims 1 and 12 above).
	Igarashi does not disclose the push rod is integrated form with the poppet.
	John et al. discloses (refer to Fig. 5 below) an electrically controlled valve having a diaphragm assembly comprising:
	an aperture;
 	side walls (32) extending from the aperture and disposed about a central axis, the side walls including multiple convolutions;
 	a poppet (150) including an interior surface facing the aperture and an exterior sealing surface facing the control valve cavity inlet port (110); and
 	a push rod (152) extending from the interior surface of the poppet, along the central axis, through the aperture to enable the push rod to couple to the actuator (20), wherein the push rod moves, responsive to motion of the actuator, along the central axis to enable the exterior sealing surface of the poppet to open and close the flow path through the control valve cavity (30); wherein the push rod (152) is integrated form with the poppet (150).

    PNG
    media_image5.png
    999
    777
    media_image5.png
    Greyscale

Fig. 5
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mass flow control of Agarashi to have the diaphragm assembly design as disclosed by John et al. wherein the push rod is integrated form with the poppet as an alternative design for the poppet and push rod, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753